ALLOWABILITY NOTICE
This application is being examined under pre-AIA  first-to-invent provisions.

Reasons for allowance
1/13/2022 claim 1 is allowed for the reasons of record and as summarized here.  (Claims 2-5 are canceled.)

Regarding 35 USC 101
Referring to the 101 analysis as organized in MPEP 2106, the 101 rejections are withdrawn at least in view of the analysis step 2A, 2nd prong, 1st consideration relating to an improvement integrating possible judicial exceptions into a practical application, the improvement in this instance comprising avoiding disadvantages when recognizing an artifact in source space when the sign and physical amplitude of the source signal are unknown, and the spatial representation of source signals is variable and dependent on the montage and reference used, rendering difficult recognition of an artifact.  In this regard, Applicant's 1/13/2022 remarks at pp. 4-5 support withdrawal of the rejection.

Regarding 35 USC 103
The claims are free of the analogous art at least because close art, e.g. as cited on the12/28/2020 IDS as well as art found in the search notes, either individually or in obvious combination, does not teach the recited combination of electroencephalogram analysis steps.

Applicant's next filing
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application Information Retrieval (PAIR) system, Private or Public: /www.uspto.gov/portal-home.jsp
PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.

/G STEVEN VANNI/             Primary Examiner, Art Unit 1631